Citation Nr: 1034420	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-09 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether a timely substantive appeal was perfected from a June 
2003 rating decision denying service connection for chronic 
hepatitis C.  

2.  Entitlement to service connection for chronic hepatitis C.  

 
REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had active service from October 1970 to October 1990.  

In June 2003, the Atlanta, Georgia, Regional Office (RO), in 
pertinent part, denied service connection for hepatitis C.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 RO determination that the Veteran had not 
submitted a timely substantive appeal from the June 2003 denial 
of service connection for chronic hepatitis C.  In March 2010, 
the Board remanded the Veteran's appeal to the RO for additional 
action.  

The issue of service connection for chronic hepatitis C appeal is 
REMANDED to the RO.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In June 2003, the RO denied service connection for hepatitis 
C.  The Veteran was notified in writing of the adverse decision 
and his appellate rights on July 1, 2003.  In July 2003, the 
Veteran submitted a notice of disagreement.  

3.  On January 31, 2006, the RO issued a statement of the case to 
both the Georgia Department of Veterans Services and the 
Veteran's attorney which addressed the issue of service 
connection for hepatitis C.  

4.  On February 27, 2006, the Veteran's attorney submitted a 
substantive appeal from the denial of service connection for 
hepatitis C.  

5.  An April 14, 2006, Appointment of Individual as Claimant's 
Representative, (VA Form 21-22a) executed by the Veteran 
appointed the Veteran's attorney to represent him as to "all 
issues related to hepatitis C."  


CONCLUSION OF LAW

The Veteran perfected a timely substantive appeal from the RO's 
June 2003 rating decision denying service connection for 
hepatitis C.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.300, 20.301, 20.302 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board finds that the Veteran has submitted 
a timely substantive appeal from the June 2003 rating decision 
denying service connection for chronic hepatitis C.  This 
represents a complete grant of the Veteran's appeal.  Therefore, 
no discussion of VA's duty to notify and assist is necessary.  

The provisions of 38 U.S.C.A. § 7105 (West 2002) direct, in 
pertinent part, that:

  (a)  Appellate review will be initiated 
by a notice of disagreement and completed 
by a substantive appeal after a statement 
of the case is furnished as prescribed in 
this section.  Each appellant will be 
accorded hearing and representation rights 
pursuant to the provisions of this chapter 
and regulations of the Secretary.  

***

  (d)(1)  Where the claimant, or the 
claimant's representative, within the time 
specified in this chapter files a notice of 
disagreement with the decision of the 
agency of original jurisdiction, such 
agency shall prepare a statement of the 
case ...  

***

  (d)(3)  Copies of the "statement of the 
case" prescribed in paragraph (1) will be 
submitted to the claimant and the 
claimant's representative, if there is one.  
The claimant will be afforded a period of 
sixty days from the date the statement of 
the case is mailed to file the formal 
appeal.  This may be extended for a 
reasonable period on request of good cause 
shown ...  The agency of original 
jurisdiction may close the case for failure 
to respond after receipt of the statement 
of the case, but questions as to timeliness 
or adequacy of response shall be determined 
by the Board of Veterans' Appeals.  

A substantive appeal consists of a properly completed Appeal to 
the Board (VA Form 9) or correspondence containing the necessary 
information.  If the statement of the case (SOC) and any prior 
supplemental statements of the case (SSOC) addressed several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify the issues being appealed.  The substantive 
appeal should set out specific arguments relating to errors of 
fact or law made by the VA in reaching the determination or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the SOC and any 
prior SSOCs.  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination, or 
determinations, being appealed.  38 C.F.R. § 20.202 (2009).  

The substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable VA 
records have been transferred to another VA office.  In that 
case, the notice of disagreement (NOD) or substantive appeal must 
be filed with the VA office which has assumed jurisdiction over 
the applicable records.  38 C.F.R. § 20.300 (2009).  A NOD and/or 
a substantive appeal may be filed by a claimant personally, or by 
his or her representative if a proper power of attorney or 
declaration of representation, as applicable, is on record or 
accompanies such NOD or substantive appeal.  38 C.F.R. § 20.301 
(2009).  

A substantive appeal must be filed within 60 days from the date 
that the RO mails the SOC to the Veteran or within the remainder 
of the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the SOC and the date of 
mailing the letter of notification of the determination will be 
presumed to be the same as the date of that letter for purposes 
of determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302 (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that the statutes and regulations relating to an 
appeal of a rating decision provide that an Regional Office may 
close an appeal for failure to respond to the SOC, but do not 
require it to close a claim or provide that a claim will become 
final if the claimant fails to file a timely Appeal to the Board 
(VA Form 9).  Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  The 
Court has held further that the deadline for filing a substantive 
appeal is subject to equitable tolling.  Hunt v. Nicholson, 20 
Vet. App. 519, 524-25 (2006).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that the availability of 
equitable tolling is controlled by whether the Veteran has 
exercised due diligence in preserving his legal rights; whether 
the Veteran's intention is clear; and if the VA has been put on 
notice of his intention to seek further review of his claim.  
Brandenburg v. Principi, 371 F.3d 1362, 1264 (Fed. Cir. 2004).  

In June 2003, the RO denied service connection for hepatitis C.  
The Veteran and the Georgia Department of Veterans Services, his 
sole accredited representative at the time, were informed in 
writing of the adverse decision and his appellate rights on July 
1, 2003.  In July 2003, the Veteran submitted a NOD with the 
denial of service connection for chronic hepatitis C.  The 
Veteran's NOD was received by the RO on July 15, 2003.  In a July 
22, 2003, written statement, the RO acknowledged receipt of the 
Veteran's NOD and noted that the Veteran was currently 
represented by the Georgia Department of Veterans Services.  

In a May 14, 2004, Appointment of Individual as Claimant's 
Representative, (VA Form 21-22a), the Veteran appointed his 
attorney to represent him as to the issues of service connection 
for chronic depression, an earlier effective date for an 
increased evaluation for his tinea versicolor, a total rating for 
compensation purposes based on individual unemployability, and 
"all issues related therein."  The scope of representation did 
not include the issue of service connection for hepatitis C.  On 
January 31, 2006, the RO issued a SOC to the Veteran, the 
Veteran's attorney, and the Georgia Department of Veterans 
Services which addressed the issues of his entitlement to service 
connection for hepatitis C; an earlier effective date for an 
increased evaluation for the Veteran's tinea versicolor; and two 
other issues.  In January 2006, the Veteran expanded his 
attorney's representation to include the issue of service 
connection for Type II diabetes mellitus.  

In February 2006, the Veteran's attorney submitted a substantive 
appeal from the denial of service connection for hepatitis C.  
The substantive appeal was received by the RO in February 27, 
2006.  The claims files do not reflect that the RO timely 
informed the Veteran of any deficiency with the substantive 
appeal which would render it inadequate to perfect the Veteran's 
appeal.  

In an April 14, 2006, Appointment of Individual as Claimant's 
Representative, (VA Form 21-22a), the Veteran expanded the scope 
of his attorney's representation to include "all issues related 
to hepatitis C and diabetes mellitus Type 2."  In a February 
2008 SOC, the RO indicated that the April 14, 2006, power of 
attorney was received on April 17, 2006.  

In a June 16, 2006, notice to the Veteran, the RO informed him 
that the February 2006 substantive appeal could not be accepted 
as valid as the Veteran's attorney did not represent him as to 
the issue of service connection for hepatitis C "at the time of 
filing."  The RO further conveyed that as a substantive appeal 
had not been received within 60 days of the date of the January 
31, 2006, SOC, the June 2003 rating decision denying service 
connection for hepatitis C was final.  
The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The RO informed the 
Veteran of the denial of service connection for hepatitis C in 
writing on July 1, 2003.  On January 31, 2006, the RO issued a 
SOC addressing the Veteran's entitlement to service connection 
for hepatitis C to the Veteran, the Georgia Department of 
Veterans Services, and the Veteran's attorney.  Given these 
facts, the period in which to have filed a substantive appeal 
expired on April 3, 2006.  38 C.F.R. §§ 20.302, 20.305 (2009).  
The Veteran's attorney attempted to timely perfect an appeal from 
the denial of service connection for hepatitis C by filing the 
February 26, 2006, substantive appeal.  However, the Veteran's 
attorney was not his accredited representative at the time of the 
submission of the substantive appeal.  Prior to April 17, 2006, 
the Veteran's attorney did not represent the Veteran as to the 
issue of service connection for hepatitis C.  Indeed, the 
Veteran's attorney acknowledged this fact in both the Veteran's 
August 2006 NOD and his April 2008 substantive appeal.  
Therefore, the February 2006 substantive appeal cannot be 
accepted as a valid substantive appeal.  38 C.F.R. § 20.301 
(2009).  However, it clearly put the RO on notice of the 
Veteran's intention to seek further review of his claim.  

The RO issued a single SOC to both the Veteran, the Georgia 
Department of Veterans Services and the Veteran's attorney which 
addressed his claim of entitlement to service connection for 
hepatitis C and several other claims.  The RO subsequently failed 
to inform either the Veteran or the Georgia Department of 
Veterans Services, the Veteran's accredited representative at the 
time as to the claim of entitlement to service connection for 
hepatitis C, of the inadequacy of the February 2006 substantive 
appeal at any point during the approximately 30 days remaining in 
the appeals period.  Such action undoubtedly caused confusion on 
the Veteran's part as to whether he had perfected an appeal from 
the denial of service connection for hepatitis C.  The Veteran's 
April 14, 2006, Appointment of Individual as Claimant's 
Representative, (VA Form 21-22a), may be reasonably construed as 
expressing his intent to appeal from the denial of service 
connection for hepatitis C.  Given the Veteran's clear intent to 
pursue an appeal and the RO's unexplained inaction, the Board 
finds that the period in which the Veteran was required to file a 
substantive appeal was equitably tolled.  The Board concludes 
further that the Veteran's April 14, 2006, Appointment of 
Individual as Claimant's Representative, (VA Form 21-22a), 
constitutes a timely substantive appeal from the denial of 
service connection for chronic hepatitis C.  38 C.F.R. § 20.202 
(2009).  


ORDER

A timely substantive appeal was perfected from the June 2003 
rating decision denying service connection for hepatitis C.  


REMAND

In light of the Board's determination above, the issue of service 
connection for chronic hepatitis C is now on appeal.  

The Veteran asserts that service connection for chronic hepatitis 
C is warranted as he contracted the claimed disability during the 
course of his military duties.  Lay assertions may serve to 
support a claim for service connection by establishing the 
occurrence of observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  The Federal Circuit has clarified that lay evidence 
can be competent and sufficient to establish a diagnosis or 
etiology when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran has not been afforded a recent VA examination for 
compensation purposes which addresses the etiology of his chronic 
hepatitis C.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his chronic hepatitis C after 2005, 
including the names and addresses of all 
health care providers.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after 2005, not already of 
record, be forwarded for incorporation into 
the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic hepatitis C.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's chronic 
hepatitis C had its onset during active 
service; is etiologically related to his 
military duties; or otherwise originated 
during active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic hepatitis C with express 
consideration of the Federal Circuit's 
decision in Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  If the benefit 
sought on appeal remains denied, the 
Veteran and his attorney should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious 

	(CONTINUED ON NEXT PAGE)
handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


